DETAILED ACTION
This is a response to applicant’s submissions filed on 6/21/2022.  Claims 1, 3, 4, 7, 8, 10, and 18-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 5/26/2022 has been received and considered.

Allowable Subject Matter
Claims 1, 3, 4, 7, 8, 10, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 18, the prior art does not disclose or render obvious both of the clutch actuator and the plurality of shift actuators are powered through the single air supply port of the integrated actuator housing, in combination with the other elements required by claims 1 and 18, respectively.
Regarding claim 4, the prior art does not disclose or render obvious a first power take-off (PTO) interface comprising a main housing access to one of the second plurality of gears of one of the pair of countershafts, and a second PTO interface comprising a rear housing access to an axial end of the other of the pair of countershafts, in combination with the other elements required by the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713.  The examiner can normally be reached on Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Erin D Bishop/Primary Examiner, Art Unit 3619